

113 S741 RS: North American Wetlands Conservation Extension Act of 2013
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 417113th CONGRESS2d SessionS. 741[Report No. 113–187]IN THE SENATE OF THE UNITED STATESApril 16, 2013Mr. Vitter (for himself, Mrs. Boxer, Mr. Inhofe, Mr. Baucus, Mr. Cochran, Mr. Coons, Mr. Blunt, Mr. Cardin, Mr. Crapo, Mr. Boozman, Mr. Wicker, Mr. Whitehouse, Mr. Johnson of South Dakota, Ms. Landrieu, Mr. Portman, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJune 5, 2014Reported by Mrs. Boxer, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo extend the authorization of appropriations to carry out approved wetlands conservation projects
			 under the North American Wetlands Conservation Act through fiscal year
			 2017.1.Short titleThis Act may be cited as the
			 North American Wetlands Conservation
			 Extension Act of 2013.2.Authorization of
			 appropriationsSection 7(c)(5)
			 of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)(5)) is
			 amended by striking 2012 and inserting
			 2017.1.Short titleThis Act may be cited as the
			 North American Wetlands Conservation Extension Act of 2014.2.Authorization of
			 appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is
			 amended—(1)in paragraph (4), by striking and;(2)in paragraph (5), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(6)$55,000,000 for each of fiscal years 2014 through 2019..June 5, 2014Reported with an amendment